Response to arguments / Reasons for Allowance
	The Examiner has considered the Applicant’s remarks filed on January 26th 2022, wherein the Applicant traversed the rejection submitted in the advisory action filed October 26th 2021. The rejection was directed to an obviousness assertion whereby the Examiner asserted that it would have been obvious to modify the structure taught by US Pub. No. 2014/0311372 in a way that would integrate the projectile body such that it was integrally formed from a unitary piece of metal. 
	The Examiner withdraws the rejection in view of arguments raised by the Applicant, namely in sub sections (A) and (B) of the under “Claim Rejections under 35 USC § 103”. 
Regarding point (A), the Applicant states the following: 
 The asserted groove (134) in RA Brands also functions as a hinge to facilitate expansion of the malleable core forward of the hinge while retaining jacket integrity behind the hinge. See, e.g., paragraphs [0034] and [0069]. The band also facilitates expansion at the hinge by moving away from the depression upon impact. See paragraph [0034]. By contrast if, arguendo, the projectile body of RA Brands were modified to be integrally formed, the entire projectile would have the same impact performance. Therefore, the groove and band would no longer be needed to promote the different functions of different parts, rendering RA Brands device unsatisfactory for its intended purpose and/or changing the principle of its operation.
	
	The Examiner agrees that the obviousness assertion does not account for the functionality that necessitates the projectile body being formed of separate parts. As a result, the implication that the proposed modification (i.e. making the projectile body integrally formed from a unitary piece of metal), would not change the principle of operation of the prior art cannot be maintained.
	Regarding point (B), the Applicant states the following:
Every disclosed embodiment in RA Brands has a jacket 100 along with a core 110 held together by a locking band 130; the reference refers to the disclosure as a "three- component invention." See, e.g., paragraphs [0007] and [0043]. Indeed, RA Brands repeatedly discusses ...the primary purpose of the asserted groove (depression 134) and band (130) are to lock the jacket and core together and hold them together upon firing of a bullet, as an improvement over previous multi-part 

	The Examiner agrees with this salient argument. Asserting that it would be obvious to integrate the projectile body as claimed by the Applicant would drastically discount the fact the entire purpose of the prior art is directed towards optimizing multipart projectiles. Projectiles are constructed in several parts oftentimes due to advantages in certain performance metrics as well as for the ease and simplicity in manufacturing and production, and to simply assert that it would be obvious to make these separate components integral renders all of that, as well as the advancements made by the reference, moot.
	For at least these reasons, the Examiner considers the claims to be patentable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/Samir Abdosh/
Primary Examiner, Art Unit 3641